 RELIABLE TOOL CO.Reliable Tool & Machine Company, Inc. and LocalLodge 1541 of District Lodge 113 of the Inter-national Association of Machinists and Aero-space Workers, AFL-CIO. Case 25-CA-1392621 October 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 13 August 1982 Administrative Law JudgeWallace H. Nations issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed copies of hisbriefs to the judge.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings, and conclusions only to the extent consist-ent with this Decision and Order.The judge found that the Respondent bargainedin bad faith, in violation of Section 8(a)(5), whenduring an economic strike it withdrew its prestrikepackage of proposals and substituted a new pack-age, some of the provisions of which were less fa-vorable to the Union than withdrawn proposals onwhich the parties had reached agreement. We arepersuaded that, in the circumstances presentedhere, that finding is in error.Early in the contract negotiations the partiesagreed that all agreements on individual provisionswould be tentative and nonbinding until a completeagreement had been reached. As the judge recog-nized, the withdrawal of individual proposals pre-viously agreed to does not constitute a per se viola-tion of a party's duty to bargain, although it prop-erly may be considered in determining whetherthat party's total pattern of bargaining conductwarrants the conclusion that it is seeking to avoidrather than to reach an agreement. Central MissouriElectric Cooperative, 222 NLRB 1037, 1042 (1976).Here, the parties' express sanctioning of the non-binding nature of agreements on individual itemsmakes particularly appropriate the application ofthat principle. The judge found, however, that theRespondent engaged in bad-faith bargaining be-cause, in his estimation, the substituted packagewas, overall, "substantially more unfavorable to theUnion" than the previous package.The particular items on which the Respondent issaid to have regressed in its later proposal involverecognition of the Union in future plants, the timeallowed for filing grievances, union security, se-268 NLRB No. 3niority, insurance benefits, and pensions.' At thesame time, the new package included the option ofan additional 5-cent-per-hour wage increase or anadditional holiday, plus an additional day of paidvacation, increases in major medical and disabilitybenefits, lengthening the rest period, and uncondi-tionally granting a wage premium for the thirdshift.At the time the Respondent made its new pro-posal package, negotiations had been at a standstillfor over 2 months because of a temporary impasseover the location for bargaining sessions during thestrike, the Union not wishing to "cross its picketline" to meet with Respondent within the plant.2Respondent, therefore, did not "sidetrack" a for-ward-moving process by introducing new elementsinto the negotiations. It would appear from thisstandpoint that, rather, a fresh proposal was at leastas likely to propel negotiations forward as to delaythem. The proposals themselves, although found bythe judge to be, taken together, substantially moreunfavorable to the Union than the positions takenby the Respondent previously, are not so "harsh,vindictive, or otherwise unreasonable" that theywarrant the presumption that they were profferedin bad faith. See Chevron Chemical Company, 261NLRB 44, 46 (1982). Whether, balancing the addi-tional concessions against the "takeaways," thewhole package was more or less favorable than theprevious package is, in fact, debatable.3Arguably,there might be circumstances under which thewithdrawal of proposals agreed upon, and the in-sistence on provisions similar to those proposed byRespondent here, would evidence an intention notI As set forth more fully in the attached judge's decision. the laterpackage affected these matters as follows:I. The Respondent withdrew its agreement that recognition of theUnion would extend to future plants in Noble County, Indiana. Itcontinued to recognize the Union in its two existing plants.2. After agreeing that certain grievances would be timely if filedwithin 2 working days. Respondent reverted to its position that thetime limit be 48 hours.3. The Respondent first agreed to an agency-shop union-securityprovision but then proposed an open shop.4. On recall from layoffs, Respondent first agreed to strict seniori-ty, but later proposed the addition, "provided that they have the re-quired skills and ability to perform the work available." Agreementon notification at least 2 working days in advance of layoff and onsuperseniority for union stewards, officers, and committeemen waswithdrawn.5 The Respondent proposed withdrawal of maternity benefitsfrom the existing and agreed-upon insurance package.6. The later package proposed withdrawal from the union pensionplan and establishment of "another retirement plan."2 There is no exception to the judge's finding that the Respondentacted lawfully when it "insisted" during the early months of the strikethat negotiations, when resumed, should continue to be held at its officeswithin the struck plant.a To the extent that the Respondent sought to capitalize on its abilityto weather the strike by seeking terms more favorable to itself, its con-duct was, in any event, lawful. Hickinbotham Bros.., Ltd., 254 NLRB 76,102-103 (1981): O'Malley Lumber Co. 234 NLRB 1171. 1179-80 (1978).101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto reach an agreement. Here, however, the Re-spondent merely made new proposals for theUnion's consideration. The Union refrained fromcontinuing negotiations over the subjects on whichit claims the Respondent regressed in its new pack-age, preferring instead to resolve the legitimacy ofthe Respondent's bargaining conduct by litigatingthe instant proceeding. Since we find that the with-drawal and substitution of proposals were not un-lawful, we shall dismiss the complaint.4ORDERThe complaint is dismissed.4 We note also that the Respondent's conduct reveals neither an inten-tion to undermine the parties' longstanding bargaining relationship nor anadamant refusal to reach compromises.DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge:On September 18, 1981, Local Lodge 1541 of DistrictLodge 113 of the International Association of Machinistsand Aerospace Workers, AFL-CIO (the Union), filed acharge against Reliable Tool & Machine Company, Inc.(Respondent). The complaint issued on November 20,1981, alleging that Respondent has failed and refused andis failing and refusing to bargain collectively in goodfaith with the Union in violation of the Act. A hearingwas held before me on these matters at Fort Wayne, In-diana, on April 18 through 21, 1982. Briefs were re-ceived from the General Counsel and Respondent.FINDINGS AND CONCLUSIONSI. THE BUSINESS OF RESPONDENTRespondent maintains its principal office and place ofbusiness at Kendallville, Indiana, where it engages in themanufacture, sale, and distribution of automotive partsand related products. During the 12-month period endingAugust 31, 1981, Respondent, in the course and conductof its business operations, derived gross revenues inexcess of $500,000, and sold and shipped from its facili-ties products, goods, and materials valued in excess of$50,000 directly to points outside the State of Indiana. Ifind that Respondent is an employer within the meaningof the Act and that it will effectuate the policies of theAct to assert jurisdiction in this case.II. THE LABOR ORGANIZATION INVOLVEDLocal Lodge 1541 of District Lodge 113 of the Inter-national Association of Machinists and Aerospace Work-ers, AFL-CIO, is a labor union within the meaning ofthe Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESIn 1963 and prior thereto Respondent was engaged inmanufacturing operations in Kendallville, Indiana. In1963 the Company recognized the Union as the repre-sentative of production and maintenance employees ofthe Company and a contract was negotiated between theCompany and the Union in that year. All of the 1963contract negotiations were conducted by Harvey Charleswho was then the president of the Company. HarveyCharles' son, Arthur Charles, participated in all of the1963 negotiation meetings as an adviser and all of themeetings were held in the office of the president of theCompany. At the time of the 1963 negotiations, theCompany had only one plant and the president's officewas located in that plant, known as the South MainStreet Plant. There were approximately 10 or 11 meet-ings.The contract negotiations were held again in 1966 andall negotiation meetings were conducted for Respondentby Harvey Charles in his office at the South Main StreetPlant. Arthur Charles was again present at all negotia-tion meetings as an adviser.The 1969 contract negotiations were conducted for theCompany by Harvey Charles and all meetings were heldin his office at the South Main Street Plant. ArthurCharles was present at all the negotiation meetings. The1969 negotiation meetings did not result in a contractbeing agreed upon prior to the expiration of the previouscontract and a strike started on June 27, and ended onSeptember 29.During the period of the 1969 strike there were fourcontract negotiation meetings while the Union was pick-eting. These four meetings were held in the office of thepresident of the Company and Respondent contends thatunion officials crossed the picket line to attend the meet-ings. The Union contends that during this strike thepicket lines were withdrawn during the negotiating ses-sions so that its officials did not have to cross the picketline.The next contract negotiations were in 1972 andArthur Charles had become president of the Company.All of the negotiation meetings in 1972 were again heldin the office of the president at the South Main StreetPlant. Arthur Charles conducted all the meetings as thechief company representative.In 1978 there were again contract negotiations and allthe meetings were held on company premises in theoffice of President Arthur Charles. By this time theCompany had built a new building on West Ohio Streetand the office of the president was then located in thatbuilding. Arthur Charles presided as chief companyspokesman at all the meetings.The current contract negotiations began in 1981. Allthe meetings prior to the expiration of the contract onJune 27 were held in the office of the president, ArthurCharles, at the West Ohio Street Plant. Charles presidedover the meetings as chief company spokesman. The firstnegotiating meeting was held on May 19, and was devot-ed to the Union's presentation of its proposal of a newcontract draft.The second 1981 negotiating meeting was held on May28. At this meeting the Company commented on variousunion proposals and the Company presented its writtenproposed contract draft.102 RELIABLE TOOL CO.Subsequent meetings were held on June 16, 17, 18, 19,22, 24, and 25. At these meetings there was extensive dis-cussion of various proposals and counterproposals byboth parties and tentative agreement on several specificcontract articles was reached. However, no agreementwas reached on the total contract and the parties reachedan impasse on June 25. Details as to the portions of thecontract for which tentative agreement had been reachedwill be given, as pertinent, at a later point in this deci-sion. On June 27, the Union began a strike which contin-ues to this day.During the period from June 27 to November 3, aFederal mediator was utilized to try to end the impasse.Early in July, Arthur Charles received a contact fromthe mediator concerning the holding of a bargaining ses-sion. The testimony of the mediator is not of record andwhat he relayed between the parties of necessity must begathered from the parties' representations of what hesaid. The only significant disparity in the parties' under-standing in this period relates to the site of a proposedmeeting between the Union and Respondent. Charles tes-tified that the mediator asked whether he would meetwith the Union and Charles replied that he would meetwith the Union at any time it wanted. Charles testifiedthat the mediator then asked where the meeting shouldbe held and Charles said that it should be held at thecompany offices where they had always been held. Themediator expressed the view that the Union would notcross its picket line.The mediator made subsequent contact with Charles,who continued to express the view that the meetingshould be held where it had always been held, in thecompany offices. Charles contends that the mediatornever, during this period of time, suggested a specific al-ternate location for a meeting. The Union refused tocross its picket line as it is a violation of its Internationalconstitution to do so and subjects the members crossingthe picket line to a variety of penalties. The GeneralCounsel, on brief, contends that the Union did suggestalternate locations; however, I can find no clear supportfor this contention in the record. There is certainly noevidence that the mediator actually suggested an alter-nate meeting site.The stalemate over a meeting place continued throughthe summer until around the middle of October whenCharles initiated a suggestion to the mediator that theparties meet alternately on company premises and offcompany premises. The arrangement proposed byCharles was satisfactory to the Union and subsequentmeetings were held beginning on November 11.Previously, on September 4, the Company wrote aletter to the Union advising of the withdrawal of theCompany's existing proposal and stating that the Compa-ny was working on a new proposal which would be sub-mitted to the Union in the near future. On September 15,the Company had completed a rewrite of its proposedcontract-draft and on that date the new proposal was de-livered to the Union by the mediator.After delivery of the new proposal to the Union, themediator returned to the Company and advised Charlesthat the Union did not like the proposal they had re-ceived. He stated that the Union was going to take theproposal to the membership, which was done. Thereaf-ter, no contact was made between the Company and theUnion until November 3, when the Union sent a letter tothe Company requesting a meeting to negotiate over theCompany's September 15 proposal. Arthur Charles thensuggested alternate meeting sites and meetings were setup to begin in November.The first such meeting was held on November II. Atthe start of the meeting, Charles introduced RaymondNelson, a labor consultant, and Bill Lear as the newcompany representatives at the bargaining meetings.There were no agreements arrived at during the Novem-ber II meeting and subsequent meetings were held onNovember 24, December 4, 7, and 11, 1981, and January11, 1982. No agreement was reached between the partiesand there have been no meetings since January 11, 1982.Under the facts and the pleadings, there were fourissues presented in this proceeding. First, has Respondentrefused to bargain in good faith since July 6, 1981, by re-fusing to meet with the Union except at its offices untilNovember 11, 1981? Second, did Respondent, on Sep-tember 4, 1981, withdraw its package of proposals forthe purpose of avoiding its obligation to bargain in goodfaith with the Union? Third, did Respondent refuse tobargain in good faith by submitting to the Union unrea-sonable contract proposals on September 15, 1981?Fourth, was the Union's economic strike of June 27,1981, converted to an unfair labor practice strike by Re-spondent's actions in insisting that the parties engage innegotiations at the Company's facilities or by its subse-quent actions.A. Issue of Whether Respondent Refused to Bargainin Good Faith by Insisting on Meeting at Its OfficesBetween July 6 and November 11, 1981As noted above, Respondent's president, ArthurCharles, insisted, through the Federal mediator, that al-though the Company was willing to meet at any timewith the Union, such meetings must take place in thecompany offices which were behind the Union's picketline. The fact that the Union would not cross its ownpicket line was relayed about July 6, 1981, to Charles bythe Federal mediator. There is a dispute in this record, asreflected in the briefs, as to whether the Union suggestedany alternate meeting sites at any time. Charles contendsthat they did not. The Union's representative, BrucePutman, in an incomplete answer, indicated that, at someunspecified time, alternate sites were suggested to themediator. What the mediator relayed to the Company onthis point is not of evidence. I credit Charles' testimonythat no specific alternate sites were suggested.The employer has a duty to meet at reasonable timesand places with the union in order to bargain. The ques-tion is whether or not the Company's insistence on meet-ing at its offices was reasonable or unreasonable underthe circumstances.After the breakdown in negotiations between the par-ties in June, it does not appear from the evidence thateither side was particularly insistent on resuming negotia-tions. In the time frame between the institution of thestrike and the withdrawal of the Company's existing pro-103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDposals on September 4, the evidence reflects very littleconcern by either side about the fact that negotiationswere not taking place. It may well be that both partieswere waiting during this period to see what effect thestrike might have.Under these circumstances, I cannot find that theCompany's insistence on resuming negotiations at its of-fices was unreasonable. All negotiations since recognitionof the Union in the early 1960's had been held at thecompany offices, even during a previous strike. AlthoughI agree that the Union did not have an obligation tocross its own picket line, in actual practice it had eithercrossed its picket line in the earlier strike or had with-drawn its pickets during the times at which negotiationsessions were held at the company offices. The companyoffices had proven to be a satisfactory meeting place toboth the Union and the Company in all previous negotia-tions and I cannot find that specific alternate sites wererelayed to Respondent by the Union in this time frame.Because of the past practices of the Union and Respond-ent, including bargaining sessions at the company officesduring a previous strike, I find that the Company's insist-ence on meeting at its office during the period betweenJuly 6 and September 15, 1981, in and of itself, does notconstitute a refusal to bargain in good faith.B. Did Respondent's Withdrawal of OutstandingProposals on September 4, by Itself or Combined withIts Proposals of September 15, Constitute Refusal toBargain in Good FaithAs noted earlier, by Respondent's letter of September4, 1981, it withdrew all of the tentatively agreed-uponarticles of the contract. There had been agreement onmany of the sections of the 25 involved articles, althoughclearly disagreement existed as to several of the more im-portant articles. Although the General Counsel urgesthat the mere withdrawal of the agreed-upon proposalson September 4 in and of itself constitutes an unfair laborpractice, it is difficult to reach a decision on this pointuntil one views the Company's subsequent actions. TheCompany did not simply withdraw its proposals and sittight until the Union filed a charge alleging refusal tobargain. Rather, its September 4 letter indicated that newproposals were being formulated by the Company whichwould be shortly forwarded to the Union in order toresume negotiations. What the Company offered in theway of new proposals appears to me to be the key to de-termining whether it was continuing to bargain in goodfaith on and after September 4, or whether the Companyintended to avoid its obligation to bargain.The new proposal which the Respondent submitted tothe Union through the Federal mediator on September15 was a complete contract-draft which incorporatedmany of the matters which had been agreed to betweenthe parties prior to the impasse on June 25, but also in-cluded new proposals with some more favorable to theUnion and some proposals less favorable than the Com-pany's last position in June.The proposals included six items on which the Compa-ny's September 15 proposals represented a plus for theUnion. These items were the following:1. An option of an additional 5-cent-per-hourwage increase (having the effect of making the ini-tial increase to 55 cents) or an additional holiday.2. An additional day added to the vacationperiod.3. Raising the major medical insurance maximumfrom $250,000 to $500,000.4. Increasing the weekly insurance sickness andaccident benefit from $80 to $90 effective the firstyear of the agreement.5. Increased the previously agreed ten minuterest period to fifteen.6. Removed contingency placed upon the in-crease to 30 cents in third shift premium.On the other hand, the Company proposed the follow-ing changes which must be considered less favorable tothe Union than its position when negotiations broke offon June 25:1. With respect to recognition, the Company hadagreed as of June 1981 that recognition applied toall plant employees of Respondent in NobleCounty, Indiana (the two plants at Kendallville, In-diana and any future plants in Noble County, Indi-ana). The September proposal would limit recogni-tion to the two existing plants in Kendallville, Indi-ana.2. Under the contract article dealing with man-agement, after considerable give and take, the Com-pany and the Union had agreed as of June 1981 toaccept the wording of the previously existing articlewhich, inter alia, allowed two working days for em-ployees to file complaints against management. TheSeptember proposal withdrew this agreement andsubstituted an earlier proposal that the time framebe 48 hours. The Union believes that the two work-ing days wording protects employees against therunning of weekends against employees in theirright to file a complaint.3. With respect to union security and representa-tion, after negotiation over various changes, theparties had agreed in June that there would be nochange in the previous contract which called for anagency shop. The September proposal by Respond-ent changed this agreement and proposed an openshop, a proposal that is totally unacceptable to theUnion.4. The September 15 proposal changed SectionIV of Article 4 (seniority) by adding a provisionwhich stated, "that employees have required skillsand the ability to perform available work"; deletedthe previously agreed to Section V (Superseniorityfor Union officers, shop stewards, and union com-mitteemen); and withdrew the agreed to languageof the old Section VII and substituted more onerouslanguage.5. The September proposal provided for someimprovements in the insurance package but calledfor the removal of maternity benefits that had beencovered in the old agreement.104 RELIABLE TOOL CO.6. Under the old agreement in the portion dealingwith pensions, which had six sections, the Respond-ent contributed to the Union's pension program. Inits 1981 proposals the Union sought the same agree-ment but with increased contributions by the em-ployer. The employer sought no changes in the ex-isting contract. Under the union pension plan [it]proposed to establish a company pension plan, theterms of which would be subject to bargaining.The Union urges that it also reached an agreement asof June 1981, whereby there would not be mandatoryovertime. Its representatives claim that, as part of a pack-age trade-off at the next-to-last negotiation session, Re-spondent indicated that it would drop its proposed man-datory overtime proposal. Arthur Charles hotly disputedthis. I believe that the Union is mistaken in its belief thatan agreement was reached on this issue. There is nothingin writing to indicate that an agreement was reached andCharles showed no hesitation at the hearing to agree thatRespondent had changed its position on a number of pre-viously agreed-to contract provisions. There is nothingso special about mandatory overtime that would lead meto find that an agreement had been reached and Charleswas trying to hide the fact. I credit Charles' testimonyand position in this regard.In addition to the foregoing, Respondent's Septemberproposal also made some changes which were neithermore nor less favorable to the Union on certain articlesabout which no agreement had been made and did notchange its position on other unagreed-upon articles.Comparing the Company's position as of June 25 withthe new proposals, one can only conclude that the Sep-tember proposal is substantially more unfavorable to theUnion than the June 25 agreement.Two of the September company proposals, that of of-fering an open shop to the Union after agreeing to anagency shop by June 25, and the proposal to remove theexisting pension plan and replace it with an unknownone after agreement to the Union's pension plan, are bythemselves so unfavorable to the Union that it has to castserious doubt on the Company's desire to resume andconclude bargaining to an agreement. The GeneralCounsel also asserts that the proposed mandatory over-time provision in the September proposal is a harsh re-versal of Respondent's earlier agreement on overtime.However, since the fact of the agreement is in disputeand I find from the evidence that the Company had notagreed, as of June 25, to noncompulsory overtime, I donot find that this is a change in its previous position.Respondent urges that the aspects of its Septemberproposal which are negative to the Union are either rea-sonable offsets to the proposed positive items or reflectits perceived improved bargaining position as it hadweathered the strike without much problem. In supportof its position that it is serious about bargaining in goodfaith, albeit from a superior position, Respondent pointsout that it initiated the new proposals, urged meetingsfor negotiations on the proposals, and suggested, throughthe mediator, alternate meeting sites. On the surface thisappears to be a reasonable position.However, in my opinion, the September proposals gofar beyond merely asserting a perceived improved bar-gaining position seeking concession or reasserting posi-tions originally urged by it in the initial bargaining ses-sions. Primarily, the change of position from agreementon an agency shop to a demand for an open shop and atotally new demand to pull out of the existing pensionplan and bargain for a new one are real barriers raisedby Respondent to thwart successful negotiations. Thetwo proposals are more indicative of an intention tocease recognizing the Union as a bargaining agent ratherthan serious proposals over which the Company intendsto bargain. I find it significant in this regard that in thebargaining sessions that took place in the fall and earlywinter of 1981-1982 the Company offered no movementwhatsoever on these items.Consequently, though I agree with Respondent that ithas a lawful right in the circumstances to withdraw whatwas then on the table as of September 4, and substitute anew proposal to attempt to resume meaningful negotia-tions, I find it has gone too far in the harshness of itsproposals. I find that the new proposals were so unac-ceptable to the Union on the surface as to reflect a con-scious intent on the part of Respondent to completelystymie meaningful negotiations. Accordingly, I find thatRespondent is now, and has been since its withdrawal ofall theretofore agreed-to articles of the proposed con-tract, refusing to bargain in good faith, in violation ofSection 8(a)(5) of the Act. See Randle-Eastern Ambu-lance Service, 230 NLRB 542 (1977); Walker Die Casting,Inc., 255 NLRB 212 (1981).Respondent relies on the recent case of HickinbothamBros. Ltd., 254 NLRB 96 (1981), in support of its propo-sition that its actions should not constitute an unfairlabor practice. As pointed out by Respondent, the factsand issues in Hickinbotham are similar to those of thepresent case and, indeed, it appears that some of manage-ment's actions in the instant case were taken with Hickin-botham in mind. In Hickinbotham, the employer and theunion agreed, at the onset of negotiations, that all agree-ments on individual provisions would be tentative untilan entire collective-bargaining agreement was reached, asituation similar to that involved herein. During the ini-tial negotiations in Hickinbotham, some issues were re-solved. However, no agreement was reached on issues ofseniority, job bidding, and the employer's proposal tochange from the Teamsters pension plan to its own plan.After several bargaining sessions, the employer put itsbest offer in writing, but it was rejected by the unionmembership which voted to strike. During the strike, theemployer achieved nearly full production by hiring re-placements and using supervisory employees. At the firstmeeting after the strike began, the narties agreed thatthey had reached an impasse and a Federal mediator wasappointed to conduct further meetings. At subsequentmeetings the employer withdrew its earlier proposals andsubmitted new proposals less favorable to the union on anumber of issues. In particular, the employer reverted toits original proposal concerning an open-shop provisionand remained firm on other issues despite signs of move-ment by the union. The union filed an 8(a)(5) charge al-105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDleging that the employer had withdrawn earlier propos-als in bad faith and he made regressive, onerous propos-als as an alternative. The Board approved the administra-tive law judge's decision dismissing the complaint in itsentirety. In Hickinbotham, the administrative law judgenoted that the newly stated proposals of the employerwere reasonably tenable positions and that such with-drawals of earlier proposals followed by offering of new,albeit harsher alternatives, is lawful where...in addition to the flexing of its economicmuscle, Respondent had specific reasons for its re-version to an earlier proposal, some of which are di-rectly attributable to circumstances changed by thestrike such as the replacement's expressed desire notto have to join a union and a savings realized bysubcontracting certain processes which had neverbeen subcontracted before. Other reasons were thesame as those advanced when the provisions wereinitially proposed. It is immaterial whether theUnion, the General Counsel, or I find these reasonstotally persuasive. What is important, and I so find,is that these reasons are not so illogical as to war-rant an inference that by reverting to these propos-als Respondent has evinced an intent not to reachagreement and to produce a stalemate in order tofrustrate bargaining [254 at 102-103].The difference between the instant situation and thatpresented in Hickinbotham is that the employer in Hick-inbotham had detailed and logical reasons for its originalproposals and its later proposals even though they wereunfavorable to the Union. For example, it proposed totake the bargaining unit employees out of the Teamsterspension plan and place them under an existing pensionplan which it had in operation in its other plants formany years. It had done a study of the Teamsters planand found that it was not financially sound. There is noshowing in the instant case that the Employer had madea serious investigation of the soundness of the involvedUnion's pension plan nor did it offer evidence as to thesoundness and successful operation of whatever pensionplan it had in mind when it made its September 15 pro-posal. Similarly, the employer in Hickinbotham wantedto change to an open-shop situation since many of thestrike replacements, who would remain as permanentemployees, had requested that they be nonunion. Thereis no evidence in this case that any such similar requesthad been made by those strike replacements who mayexpect to stay on as permanent employees.In conclusion, I find that although the Employer inthis case attempted to track the actions approved inHickinbotham, the harsh new September proposals,unlike the employer's proposals in Hickinbotham, are notsupported by logical reasons and appear designed only tothwart negotiation and undermine the Union.C. Has the Respondent's Refusal to Bargain in GoodFaith Converted the Union's Economic Strike into anUnfair Labor Practice StrikeAlthough I do not agree with the position of the Gen-eral Counsel that Respondent's initial insistence after thestrike began upon meeting with the Union at its officeconstitutes an unfair labor practice, thereby convertingthe strike in progress into an unfair labor practice strike,I find that its actions of September 4, 1981, and thereaf-ter had this effect. See Randle-Eastern Ambulance, Inc.,supra. I find that the Company's letter of September 4,1981, was the first step in what has turned out to be aseries of steps to frustrate negotiations. Thus, I find thatthe Union's economic strike was converted to an unfairlabor strike on September 4, 1981, and Respondent is ob-ligated to reinstate strikers replaced after September 4,1981, on their request, even if Respondent has to dis-charge strike replacements to accomplish this goal.On the basis of the above findings of fact and theentire record in this case, I make the followingCONCLUSIONS OF LAW1. The Respondent, Reliable Tool & Machine Compa-ny, Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Local Lodge 1541 of District Lodge 113 of theInternational Association of Machinists and AerospaceWorkers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By refusing to bargain collectively and in good faithwith the Union after September 4, 1981, Respondent hasengaged in, and is engaging in, unfair labor practices inviolation of Section 8(a)(1) and (5) of the Act.4. The strike among Respondent's employees whichcommenced on June 27, 1981, was converted to an unfairlabor practice strike by Respondent's unfair labor prac-tices on September 4, 1981.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) and(5) of the Act, I shall recommend that Respondent be or-dered to cease and desist therefrom and from any like orrelated manner of infringing upon its employees' Section7 rights and to take certain affirmative actions designedto effectuate the policies of the Act.I have found that Respondent unlawfully refused tobargain with the Union which has been the certified andcontractual representative of its employees for a numberof years. I shall therefore recommend that it be orderedto bargain collectively with the Union, on request, con-cerning rates of pay, wages, hours, and other terms andconditions reached.I have also found that an economic strike was pro-longed and converted into an unfair labor practice strikeon September 4, 1981, by Respondent's conduct in viola-tion of the Act. I shall therefore recommend that Re-spondent be ordered to offer, on application, to all strik-ing employees who were not permanently replaced whileeconomic strikers, reinstatement to their former jobs or,if those jobs no longer exist, to substantially equivalentpositions without prejudice to their seniority or otherrights and privileges, discharging, if necessary, any re-106 RELIABLE TOOL CO.placements hired on or after September 4, 1981, and tomake each of these striking employees whole for any lossof earnings they may have suffered by reasons of Re-spondent's failure, if any, to reinstate them within 5 daysafter the date on which they apply for reinstatement tothe date of Respondent's offer of reinstatement, by pay-ment to each of them of a sum of money equal to theamount they would normally have earned during saidperiod, less net earnings, if any, during said period, plusinterest, to be computed in the manner described in F.W. Woolworth Co., 90 NLRB 289 (1950); Florida SteelCorp., 231 NLRB 651 (1977); and Isis Plumbing Co., 138NLRB 716 (1962).[Recommended Order omitted from publication.]107